905 F.2d 1528Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Grace CLARK, Plaintiff-Appellant,v.Lawrence HUNT, former Executive Director, Income MaintenanceProgram;  Department of Human Resources, a State Agency ofthe State of Maryland;  Ruth Massinga, Secretary, MarylandDepartment of Human Resources, Defendants-Appellees.
No. 89-2859.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 18, 1990.Rehearing and Rehearing In Banc Denied June 14, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 88-2381-JFM)
Grace Clark, appellant pro se.
John Joseph Curran, Jr., Attorney General, Nancy Backer Shuger, Assistant Attorney General, Steven David Keller, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Grace Clark appeals the denial of her Fed.R.Civ.P. 60(b) motion for relief from the judgment on the merits entered by the district court in her employment discrimination action.  She also sought relief from the court's order denying her motion for an extension of time in which to appeal the decision on the merits.  Our review of the record discloses that there was no abuse of discretion.   See Green v. Foley, 856 F.2d 660, 665 (4th Cir.1988), cert. denied, 57 U.S.L.W. 3688 (U.S. Apr. 17, 1989) (No. 88-1357).  Accordingly, we affirm the decision of the district court to deny the motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
AFFIRMED.